DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 164-171, 173-176, and 178-184 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting a target mRNA when the instantly recited oligomer is fully complementary to the target sequence, does not reasonably provide enablement for treating or preventing dyslipidemia via delivery of any oligomeric compound that is complementary to any nucleic acid encoding any ANGPTL3 sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating or preventing dyslipidemia via delivery of any oligomeric compound that is complementary to any nucleic acid encoding any ANGPTL3 sequence.
The specification is enabling for delivery of specific antisense oligonucleotides that have been demonstrated in the specification to be fully complementary to a specific target and resultant inhibition of the target.  The species of the specification is not commensurate in scope with the claimed genus, which is directed to a method of treating or preventing dyslipidemia via delivery of any oligomeric compound that is complementary to any nucleic acid encoding any ANGPTL3 sequence.
The specification does not draw an adequate nexus between inhibition of ANGPTL3 and the predictable treatment or absolute prevention of the entire genus of dyslipidemias.
Even for the species that are complementary to a ANGPTL3 target sequence, each oligomer needs to be tested to determine therapeutic effects.  
The specification does not demonstrate prevention of any species of any dyslipidemia with any species of oligomer within the instant enormous genus.
For example, (Cancer Drug Discovery and Development, Nucleic Acid Therapeutics in Cancer, 2004, Humana Press, Totowa, NJ. https://doi.org/10.1007/978-1-59259-777-2_1) teaches:
Various requirements have to be fulfilled for an ODN to be effective in the inhibition of gene expression. Such an ODN must have high stability against degradation by nucleases and obviously has to be able to bind to the mRNA to form a stable complex. ODN-accessible sites on the target RNA have to be identified for annealing. Subsequently, this complex has to be susceptible to degradation of the RNA part by RNase H, although certain ODN analogues operate in an RNase H-independent manner. Finally, the ODN of choice must be transportable into cells efficiently. In all these areas considerable progress has been made over the years, contributing to the success of the antisense methodology (page 4).
One complication with respect to the sequence specificity of the antisense effect can be that RNase H is satisfied for cleavage with a short stretch of nucleotide complementarity. This can result in cleavage of RNAs of closely related members of a protein family with identical sequences in the region that has been chosen for the ODN docking. This has been exemplified for the protein kinase C family (page 6).
The total length of lead as ON is usually between 18 and 20 nucleotides. Subsequently, specific characteristics of the as ON species are checked. Properties that should be excluded are (i) a high potential of dimer formation and intramolecular folding (14), (ii) a high degree of nucleotide sequence homology with unrelated transcribed sequences occurring in the targeted genome, and (iii) sequence motifs ( 15) including those that are known to cause undesired technical or biological effects, which include G-quartets or telomerase primer binding sites. Conversely, specific sequences are aimed to be included in the designed asON sequences as, for example, C-rich stretches are regarded as being related to high biological 146 Part IV I Targeting activity ( 16,17). After having gone through this kind of filters only a relatively small portion of the initially chosen asON remain. Often this is in the order of 10 asON per 1000 nt of target sequence or less than that (pages 145-146)
An antisense mechanism implies that the target is bound by asON sequence-specifically and in a dose-dependent way (page 148).
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating or preventing any dyslipidemia via delivery of any oligomeric compound that is complementary to any nucleic acid encoding any ANGPTL3 sequence.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any compound of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment or prevention of any dyslipidemia in a human. Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Response to Arguments
The specification demonstrates delivery of a specific antisense oligomer that is complementary to a specific region of a specific ANGPTL3 sequence with resultant inhibition of the target, which is not commensurate in scope with the instant claims that are directed to a method of inhibiting or absolute prevention of any dyslipidemia via delivery of any antisense oligomer that is complementary to any region of any ANGPTL3 target sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 164-171, 173-176, and 178-184 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gusarova et al. (Journal of Lipid Research, 56, 7, 7/2015, 1308-1317), in view of Kumasaka et al. (The Journal of Clinical Investigation, 1996, 97, 10, 2362-2369), Albaek et al. (WO 2014/076195 A1), in view of Gryaznov et al. (US 2014/0121261 A1).
The Albaek and Kumasaka references are of record and cited on the IDS filed on 2/26/21.  Each of the cited references are considered as enabled as the instant specification.
Gusarova et al. teach that ANGPTL3 blockade with a human monoclonal antibody reduces plasmid lipids in dyslipidemic mice and monkeys (title).  Gusarova et al. teach that ANGPTL3 blockade provides a potential therapeutic agent for treatment of patients with hyperlipidemia (abstract).  Therefore, Gusarova et al. offer motivation to inhibit ANGPTL3 to treat dyslipidemia.
It would have been obvious to select an antisense oligonucleotide targeted to ANGPTL3 as the inhibitory agent as a matter of design choice, as both antisense oligonucleotides and antibodies were commonly utilized to inhibit a target, as evidenced by Kumasaka et al.  
Kumasaka et al. teach inhibition of ICAM-1 with antisense oligonucleotides and antibodies and teach that each were successful inhibitors (abstract).
With regards to antisense oligonucleotide design, Albaek et al. teaches a method of treating a medical disease or disorder via delivery of an oligomeric compound.  Albaek et al. teaches silencing of ApoB mRNA in vivo via injection of 1mg/kg LNA-antisense oligonucleotide (Figure 11) and 10mg/kg (Figure 16), which is less than 120 mg as claimed depending on subject weight.  
Albaek et al. teach methods of treating a mammal, such as treating a human, suspected of having or being prone to a disease or condition, associated with expression of the target by administering a therapeutically or prophylactically effective amount of one or more of the oligomers or compositions of the invention. The oligomer, a conjugate or a pharmaceutical composition according to the invention is typically administered in an effective amount. 
Albaek et al. teach incorporation into pharmaceutical compositions comprising antisense compounds encompass any pharmaceutically acceptable salts, esters, or salts of such esters, or any other oligonucleotide which, upon administration to an animal, including a human, is capable of providing (directly or indirectly) the biologically active metabolite or residue thereof. 
Albaek et al. teach that the invention provides for an LNA antisense oligomer (which may be referred to as region A herein) comprising an antisense oligomer and an asialoglycoprotein receptor targeting moiety conjugate moiety, such as a GalNAc moiety, which may form part of a further region (referred to as region C). The LNA antisense oligomer may be 7 - 30, such as 8 - 26 nucleosides in length and it comprises at least one LNA unit (nucleoside).
This length is anticipatory of each length of 12-22 nucleosides as claimed.  Albaek et al. teach that in some embodiments the oligomer is a gapmer.
Albaek et al. teach gapmer oligomers wherein the oligomeric compound comprises three regions: 
i) a first region (region A), which comprises 7 - 26 contiguous nucleotides; 
ii) a second region (region B) which comprises between 1 - 10 nucleotides, which is covalently linked to the 5' or 3' nucleotide of the first region, such as via a internucleoside linkage group such as a phosphodiester linkage, wherein either a. the internucleoside linkage between the first and second region is a 
phosphodiester linkage and the nucleoside of the second region [such as immediately] adjacent to the first region is either DNA or RNA; and/or b. at least 1 nucleoside of the second region is a phosphodiester linked DNA or RNA nucleoside; 
iii) a third region (C) which comprises a conjugate moiety, a targeting moiety, a reactive group, an activation group, or a blocking moiety, wherein the third region is covalent linked to the second region. 
In some embodiments, region A and region B form a single contiguous nucleotide sequence of 8 - 35 nucleotides in length. 
In some aspects the internucleoside linkage between the first and second regions may be considered part of the second region. 
In some embodiments, there is a phosphorus containing linkage group between the second and third region. The phosphorus linkage group, may, for example, be a phosphate (phosphodiester), a phosphorothioate, a phosphorodithioate or a boranophosphate group. In some embodiments, this phosphorus containing linkage group is positioned between the second region and a linker region which is attached to the third region. In some embodiments, the phosphate group is a phosphodiester. 
Therefore, in some aspects the oligomeric compound comprises at least two phosphodiester groups, wherein at least one is as according to the above statement of invention, and the other is positioned between the second and third regions, optionally between a linker group and the second region (pages 2-3).
	It is noted that the instant claims are directed to an oligomeric compound of any length that comprises a modified oligonucleotide consisting of 12-22 linked nucleosides that comprises a region that has a gapmer motif.  Therefore, the gapmer is required to be a portion of the 12-22 mer but is within a compound of any length and therefore the compound can have additional nucleotides outside of the gapmer region or outside of the modified oligonucleotide region.
	Albaek et al. teach incorporation of GalNAc conjugates (page 7) and teach gapmers comprising 2’-F, 2’-OCH3, and/or 2’-MOE (page 16).
	Albaek et al. teach that one or more of the plurality of nucleosides is modified. In some embodiments, an oligonucleotide comprises one or more ribonucleosides (RNA) and/or deoxyribonucleosides (DNA).  In some embodiments, antisense compounds comprise one or more nucleotides having modified sugar moieties. In some embodiments, the modified sugar moiety is 2'-MOE. In some embodiments, the 2'-MOE modified nucleotides are arranged in a gapmer motif. In some embodiments, the modified sugar moiety is a cEt. In some embodiments, the cEt modified nucleotides are arranged throughout the wings of a gapmer motif (page 51).
	Albaek et al. teach gapmer design at pages 59-60:
Gapmer Design 
In some embodiments, the oligomer of the invention, such as the first region, comprises or is a gapmer. A gapmer oligomer is an oligomer which comprises a contiguous stretch of nucleotides which is capable of recruiting an RNAse, such as RNAseH, such as a region of at least 6 or 7 DNA nucleotides, referred to herein in as region Y' (Υ'), wherein region Y' is flanked both 5' and 3' by regions of affinity enhancing nucleotide analogues, such as from 1 - 6 nucleotide analogues 5' and 3' to the contiguous stretch of nucleotides which is capable of recruiting RNAse - these regions are referred to as regions X' (Χ') and Z' (Ζ') respectively. 
In some embodiments, the monomers which are capable of recruiting RNAse are selected from the group consisting of DNA monomers, alpha-L-LNA monomers, C4' alkylated DNA monomers, and UNA (unlinked nucleic acid) nucleotides. UNA is unlocked nucleic acid, typically where the C2 - C3 C-C bond of the ribose has been removed, forming an unlocked "sugar" residue. Preferably the gapmer comprises a (poly)nucleotide sequence of formula (5' to 3'), X'-Y'-Z', wherein; region X' (Χ') (5' region) consists or comprises of at least one nucleotide analogue, such as at least one BNA (e.g. LNA) unit, such as from 1-6 nucleotide analogues, such as BNA (e.g. LNA) units, and; region Y' (Υ') consists or comprises of at least five consecutive nucleotides which are capable of recruiting RNAse (when formed in a duplex with a complementary RNA molecule, such as the mRNA target), such as DNA nucleotides, and; region Z (Ζ') (3'region) consists or comprises of at least one nucleotide analogue, such as at least one BNA (e.g. LNA unit), such as from 1 -6 nucleotide analogues, such as BNA (e.g. LNA) units. 
In some embodiments, region X' consists of 1 , 2, 3, 4, 5 or 6 nucleotide analogues, such as BNA (e.g. LNA) units, such as from 2-5 nucleotide analogues, such as 2-5 LNA units, such as 3 or 4 nucleotide analogues, such as 3 or 4 LNA units; and/or region Z' consists of 1 , 2, 3, 4, 5 or 6 nucleotide analogues, such as BNA (e.g. LNA) units, such as from 2-5 nucleotide analogues, such as 2-5 BNA (e.g. LNA units), such as 3 or 4 nucleotide analogues, such as 3 or 4 BNA (e.g. LNA) units. 
In some embodiments Y' consists or comprises of 5, 6, 7, 8, 9, 10, 11 or 12 consecutive nucleotides which are capable of recruiting RNAse, or from 6-10, or from 7-9, such as 8 consecutive nucleotides which are capable of recruiting RNAse. In some embodiments region Y' consists or comprises at least one DNA nucleotide unit, such as 1 -12 DNA units, preferably from 4-12 DNA units, more preferably from 6-10 DNA units, such as from 7-10 DNA units, most preferably 8, 9 or 10 DNA units. 
In some embodiments region X' consist of 3 or 4 nucleotide analogues, such as BNA (e.g. LNA), region X' consists of 7, 8, 9 or 10 DNA units, and region Z' consists of 3 or 4 nucleotide analogues, such as BNA (e.g. LNA). Such designs include (Χ'-Υ'-Ζ') 3-10-3, 3-10-4, 4-10-3, 3-9-3, 3-9-4, 4-9-3, 3-8-3, 3-8-4, 4-8-3, 3-7-3, 3-7-4, 4-7-3. 
In some embodiments the oligomer, e.g. region X', is consisting of a contiguous nucleotide sequence of a total of 10, 1 1 , 12, 13 or 14 nucleotide units, wherein the contiguous nucleotide sequence comprises or is of formula (5' - 3'), X'-Y'-Z' wherein; X' consists of 1 , 2 or 3 nucleotide analogue units, such as BNA (e.g. LNA) units; Y' consists of 7, 8 or 9 contiguous nucleotide units which are capable of recruiting RNAse when formed in a duplex with a complementary RNA molecule (such as a mRNA target); and Z' consists of 1 , 2 or 3 nucleotide analogue units, such as BNA (e.g. LNA) units. 
In some embodiments the number of nucleotides present in X'-Y'-Z' are selected from the group consisting of (nucleotide analogue units - region Y' - nucleotide analogue units): 1 -8-1 , 1 -8-2, 2-8-1 , 2-8-2, 3-8-3, 2-8-3, 3-8-2, 4-8-1 , 4-8-2, 1 -8-4, 2-8-4, or; 1 -9-1 , 1 -9-2, 2-9-1 , 2-9-2, 2-9-3, 3-9-2, 1 -9-3, 3-9-1 , 4-9-1 , 1 -9-4, or; 1 -10-1 , 1 -10-2, 2-10-1 , 2-10-2, 1 -10-3, 3-10-1 . In some embodiments the number of nucleotides in X'-Y'-Z' are selected from the group consisting of: 2-7-1, 1-7-2, 2-7-2, 3-7-3, 2-7-3, 3-7-2, 3-7-4, and 4-7-3. In certain embodiments, each of regions X' and Y' consists of three BNA (e.g. LNA) monomers, and region Y' consists of 8 or 9 or 10 nucleoside monomers, preferably DNA monomers. In some embodiments both X' and Z' consists of two BNA (e.g. LNA) units each, and Y' consists of 8 or 9 nucleotide units, preferably DNA units. In various embodiments, other gapmer designs include those where regions X' and/or Z' consists of 3, 4, 5 or 6 nucleoside analogues, such as monomers containing a 2'-0-methoxyethyl-ribose sugar (2'-MOE) or monomers containing a 2'-fluoro-deoxyribose sugar, and region Y' consists of 8, 9, 10, 1 1 or 12 nucleosides, such as DNA monomers, where regions X'-Y'-Z' have 3-9-3, 3-10-3, 5-10-5 or 4-12-4 monomers.
Albaek et al. teach oligomers 7-30 or 8-26 nucleosides in length.
Albaek et al. teach that the carbohydrate conjugate moiety (represented by GalNac in the preceding formulas (e.g. when used as conj1 or conj2) may for example be selected from the group consisting of galactose, galactosamine, N-formyl-galactosamine, Nacetylgalactosamine, N-propionyl-galactosamine, N-n-butanoyl-galactosamine, and N-isobutanoylgalactose-amine. The lipophilic conjugate (e.g. when used as conj1 or conj2, and represented as palmotoyi in the preceding formulas) may be a hydrophobic group, such as a C16-20 hydrophobic group, a sterol, cholesterol. Other carbohydrate and lipophilic groups which may be used are, for example, disclosed herein.
Albaek et al. teach that a preferred galactose derivative is an N-acetyl-galactosamine (GalNAc).  Albaek et al. teach incorporation of 5-methylcytosine nucleobases.  
It is clear from the teachings of Albaek et al. that 12-22 linked nucleosides is within the size range of gapmer design known in the art.  Albaek et al. teach each of the instant types of modifications and teach gapmer configurations, as well as incorporation of GalNAc clusters.  
Therefore, each of the instantly recited structural limitations for the oligomer are taught by Albaek et al. Additionally, Albaek et al. teach a method of delivering the oligomer for treatment of a disease or condition in a human.  Albaek et al. teaches delivery of 1mg/kg or 10mg/kg to mice, which is not more than 120 mg depending on the subject weight, as claimed.
Although Albaek et al. does not specifically teach dosing is 2 weeks, 3 weeks, 4 weeks, one month, two months, or three months, Albaek et al. teaches administering a therapeutically or prophylactically effective amount of one or more of the oligomers or compositions of the invention. Albaek et al. teaches that the oligomer, a conjugate or a pharmaceutical composition according to the invention is typically administered in an effective amount. 
Gryaznov et al. teach that exemplary dosing frequencies for the pharmaceutical compositions (such as a pharmaceutical composition containing any of the c-myc antisense oligonucleotides disclosed herein) include, but are not limited to, daily; every other day; twice per week; three times per week; weekly without break; weekly, three out of four weeks; once every three weeks; once every two weeks; weekly, two out of three weeks. In some embodiments, the pharmaceutical composition is administered about once every 2 weeks, once every 3 weeks, once every 4 weeks, once every 6 weeks, or once every 8 weeks [0155].
Gryaznov et al. teach that the amount of antisense oligonucleotide in the composition (such as a pharmaceutical composition) is included in any of the following ranges: about 0.5 to about 5 mg, about 5 to about 10 mg, about 10 to about 15 mg, about 15 to about 20 mg, about 20 to about 25 mg, about 20 to about 50 mg, about 25 to about 50 mg, about 50 to about 75 mg, about 50 to about 100 mg, about 75 to about 100 mg, or about 100 to about 125 mg [0152].
Therefore, amounts and dosing periods within the instantly recited ranges were known to be routine for antisense oligomer pharmaceutical delivery.  Selection within known parameters is considered to be a matter of design choice and well within the technical skill of one of ordinary skill in the art.  

Response to Arguments
Applicant argues that the present invention is based upon the surprising discovery that oligomeric gapmer compounds comprising GalNAc clusters are particularly effective when administered to a human subject.  It is noted that applicant’s arguments are directed to the finding that a lower dose is needed.  However, the claims are not limited to any specific dose that is commensurate in scope with an unexpected result of the specification.  Although applicant argues that the doses taught by the prior art are for mice and not humans, dosing was a routine parameter in the art and mice are commonly used to test parameters.  
Not more than 120 mg during a dosing period and the dosing period can be a week, two weeks, three weeks, four weeks, one month, two months, or three months.  Gryaznov et al. teach that exemplary dosing frequencies for the pharmaceutical compositions that are within the instantly recited ranges.
Gapmer configurations and GalNAc clusters were known to benefit delivery of antisense oligomers.  Applicant is claiming elements that were known to be used for antisense oligomer delivery in dosing ranges that are within those known in the art.  The claims are not limited to any specific dose and structure that is commensurate in scope with an unexpected result.  Gapmers and GalNAc were known to result in beneficial delivery and the dosing taught by Gryaznov et al. is for humans.
Nair et al. (Journal of American Chemical Society, 2014, 136, 16958-16961) are additional evidence that the benefits of GalNAc were known, for example, Nair et al. teach that conjugation of small interfering RNA (siRNA), which are known to be sequence specific inhibitors of target gene expression like antisense oligomers, to an asialoglycoprotein receptor ligand derived from N-acetylgalactosamine (GalNAc) facilitates targeted delivery of the siRNA to hepatocytes in vitro and in vivo. The ligands derived from GalNAc are compatible with solid-phase oligonucleotide synthesis and deprotection conditions, with synthesis yields comparable to those of standard oligonucleotides. Subcutaneous (SC) administration of siRNA−GalNAc conjugates resulted in robust RNAi-mediated gene silencing in liver. Refinement of the siRNA chemistry achieved a 5-fold improvement in efficacy over the parent design in vivo with a median effective dose (ED50) of 1 mg/kg following a single dose. This enabled the SC administration of siRNA−GalNAc conjugates at therapeutically relevant doses and, importantly, at dose volumes of ≤1 mL. Chronic weekly dosing resulted in sustained dose-dependent gene silencing for over 9 months with no adverse effects in rodents. The optimally chemically modified siRNA−GalNAc conjugates are hepatotropic and long-acting and have the potential to treat a wide range of diseases involving liver-expressed genes (abstract).
Additionally, Ostergaard et al. (Bioconjugate Chem, 2015, 26, 1451-1455) teach that conjugation of triantennary N-acetyl galactosamine (GalNAc) to oligonucleotide therapeutics results in marked improvement in potency for reducing gene targets expressed in hepatocytes. In this report we describe a robust and efficient solution-phase conjugation strategy to attach triantennary GalNAc clusters (mol. wt. ∼2000) activated as PFP (pentafluorophenyl) esters onto 5′-hexylamino modified antisense oligonucleotides (5′-HA ASOs, mol. wt. ∼8000 Da). The conjugation reaction is efficient and was used to prepare GalNAc conjugated ASOs from milligram to multigram scale. The solution phase method avoids loading of GalNAc clusters onto solid-support for automated synthesis and will facilitate evaluation of GalNAc clusters for structure activity relationship (SAR) studies. Furthermore, we show that transfer of the GalNAc cluster from the 3′-end of an ASO to the 5′-end results in improved potency in cells and animals (abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635